                                       Case: 1:21-cv-00693-PAG Doc #: 172 Filed: 03/29/21 1 of 4. PageID #: 1707




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7        AMEER ALGHUSAIN,                                 Case No. 20-cv-05175-BLF
                                   8                     Plaintiff,
                                                                                             ORDER TRANSFERRING CASE TO
                                   9               v.                                        THE NORTHERN DISTRICT OF OHIO
                                  10        JASON L. NEMETH, et al.,                         [Re: ECF 67, 84, 85, 87, 116, 119, 121, 122,
                                  11                     Defendants.                         134, 155, 169]
                                  12
Northern District of California
 United States District Court




                                  13            In 2016 or 20171, Plaintiff Ameer Alghusain lost his business rental space at Lorain
                                  14    County Community College, in Ohio, the earliest of many grievances he details in his lengthy

                                  15    complaint. Am. Compl. ¶¶ 4, 114, ECF 28. On March 21, 2019, Mr. Alghusain fell through the

                                  16    backyard deck at his rental house in Ohio and severely injured his leg. Id. ¶ 64. He alleges that this

                                  17    set off a series of unfortunate events that led to him being evicted and losing several valued

                                  18    personal belongings in the process. Id. ¶ 73. Now, Mr. Alghusain has sued 17 Defendants, all of

                                  19    whom are located in Ohio or took actions forming the bases of this lawsuit in Ohio. See Am.

                                  20    Compl. Before the Court are 10 motions to dismiss, and the majority of them raise the threshold

                                  21    issue of improper venue here in the Northern District of California. See ECF 67, 84, 85, 87, 116,
                                        119, 121, 122, 134, 155. Mindful that courts in this Circuit are more lenient with pro se litigants to
                                  22
                                        afford them the benefit of the doubt, see Gero v. United States Gov’t, No. 16-CV-04449-JSC,
                                  23
                                        2017 WL 550230, at *4 (N.D. Cal. Feb. 10, 2017), the Court will exercise its discretion and
                                  24
                                        TRANSFER this case to the Northern District of Ohio, where venue is proper.
                                  25
                                                Venue is proper in:
                                  26

                                  27
                                        1
                                  28     Mr. Alghusain is not consistent in his pleadings as to when this alleged eviction occurred.
                                        Compare Am. Compl. ¶ 4 with Am. Compl. ¶ 114.
                                       Case: 1:21-cv-00693-PAG Doc #: 172 Filed: 03/29/21 2 of 4. PageID #: 1708




                                   1
                                                (1) a judicial district in which any defendant resides, if all defendants are residents of the
                                   2            State in which the district is located;
                                   3            (2) a judicial district in which a substantial part of the events or omissions giving rise to the
                                                claim occurred, or a substantial part of property that is the subject of the action is situated;
                                   4            or
                                                (3) if there is no district in which an action may otherwise be brought as provided in this
                                   5            section, any judicial district in which any defendant is subject to the court’s personal
                                                jurisdiction with respect to such action.
                                   6

                                   7    28 U.S.C. § 1391(b). “The district court of a district in which is filed a case laying venue in the
                                   8    wrong division or district shall dismiss, or if it be in the interest of justice, transfer such case to
                                   9    any district or division in which it could have been brought.” 28 U.S.C. § 1406(a). In ruling on a
                                  10    motion to dismiss based on improper venue, “the allegations in the complaint need not be accepted
                                  11    as true…” eBay Inc. v. Digital Point Sols., Inc., 608 F. Supp. 2d 1156, 1161 (N.D. Cal. 2009)

                                  12    (citing Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1137 (9th Cir. 2004)). It is proper for
Northern District of California
 United States District Court




                                  13    courts to address venue before any other alleged grounds for dismissal. See Sinochem Int’l Co. v.

                                  14    Malaysia Int’l Shipping Corp., 549 U.S. 422, 431 (2007) (“a federal court has leeway to choose

                                  15    among threshold grounds for denying audience to a case on the merits.”) (internal quotation and

                                  16    citation omitted), Goldlawr, Inc. v. Heiman, 369 U.S. 463, 465 (“Nothing in that language

                                  17    indicates that the operation of the section [28 U.S.C. § 1406(a)] was intended to be limited to

                                  18    actions in which the transferring court has personal jurisdiction over the defendants.”). Whether to
                                        dismiss for improper venue, or alternatively to transfer venue to a proper court, is a matter within
                                  19
                                        the sound discretion of the district court. King v. Russell, 963 F.2d 1301, 1304 (9th Cir.1992).
                                  20
                                                Mr. Algusain is a resident of this district, Am. Compl. ¶ 7, but this is not a relevant
                                  21
                                        consideration for proper venue. Gilbert v. Sec’y of State, 951 F.2d 359 (9th Cir. 1991) (“Under the
                                  22
                                        applicable venue provisions, . . . the defendant’s residence may be relevant, but the plaintiff’s
                                  23
                                        residence clearly is irrelevant.”). Mr. Algusain alleges that he entered into a verbal rent-to-own
                                  24
                                        contract in this district in 2017 for a house in Ohio with Defendant Jason Nemeth. Am. Compl. ¶
                                  25
                                        12. He further alleges that he realized he was wrongfully evicted, and his property had been stolen,
                                  26
                                        when he was in this district, Id. ¶ 13, though the rental house, actual eviction, and his property,
                                  27
                                        which give rise to his causes of action, are in Ohio. Mr. Algusain alleges he received defamatory
                                  28
                                                                                             2
                                       Case: 1:21-cv-00693-PAG Doc #: 172 Filed: 03/29/21 3 of 4. PageID #: 1709




                                   1    emails from Ohio-based Defendants while in this district. Id. ¶ 16. Mr. Algusain alleges “a

                                   2    substantial amount of the mental, emotional, physical and financial damages have been incurred

                                   3    when Plaintiff was in San Jose, Santa Clara County, California,” but he does not bring claims for

                                   4    mental or emotional distress. Id. ¶ 15. Mr. Algusain alleges venue is proper because Defendant

                                   5    IGW Solutions maintains online operations in this district, though all of the actions allegedly taken

                                   6    by Defendant IGW Solutions stem from its conduct in Ohio. Id. ¶¶ 27, 29, 30, 32, 36. Mr.

                                   7    Algusain makes the same allegation against Defendant GexPro Rexel USA, Inc., but again, all of
                                        the actions allegedly taken by this Defendant stem from conduct tied to Ohio. Id. ¶¶ 41, 43, 48.
                                   8
                                        Mr. Algusain also alleges that it would be inconvenient for him to litigate in Ohio and that
                                   9
                                        “Plaintiff has no faith in Ohio Judicial System because many State and county judges are friends
                                  10
                                        with some of the Defendants.” Id. ¶¶ 19, 20.
                                  11
                                               Since venue is proper in “a judicial district in which a substantial part of the events or
                                  12
Northern District of California
 United States District Court




                                        omissions giving rise to the claim occurred, or a substantial part of property that is the subject of
                                  13
                                        the action is situated,” 28 U.S.C. § 1391(b)(2) (emphasis added), the Court finds that venue is
                                  14
                                        proper in the Norther District of Ohio and improper here.
                                  15
                                               The Court finds that a substantial part of the events giving rise to these claims, along with
                                  16
                                        a substantial part of the property at issue, are in Ohio, specifically Lorain County, which is located
                                  17
                                        in the Northern District of Ohio. By Mr. Algusain’s own admission, “Defendants in this complaint
                                  18
                                        are a mix of State of Ohio officials, lawyers, large law firms, lobbyists, candidates for office,
                                  19
                                        campaign managers, private businesses, businessmen, business advisors, greedy corporations, and
                                  20
                                        Ohio ethics law agencies with one common goal: to benefit each other, in a secret conspiracy
                                  21
                                        nature.” Am. Compl. ¶ 23. Bank-wire transfers between Defendants and conversations that
                                  22
                                        support allegations in this complaint allegedly occurred in Ohio. Id. ¶ 27. Defendants IGW
                                  23
                                        Solutions, Jason L. Nemeth, Vinod K. Gupta, and Ratanjit Sondhe allegedly have businesses at
                                  24
                                        Lorain County Community College Entrepreneurship Center, where Mr. Algusain alleges he was
                                  25
                                        wrongfully evicted by Defendants Lorain County Community College, Vinod K. Gupta, and
                                  26
                                        Governor Mike DeWine. Id. ¶ 29. He alleges violations of Ohio ethics laws as his eighth claim for
                                  27
                                        relief on the basis of conduct that occurred in Ohio. See Id. ¶¶ 30, 60. Mr. Algusain alleges he has
                                  28
                                                                                           3
                                       Case: 1:21-cv-00693-PAG Doc #: 172 Filed: 03/29/21 4 of 4. PageID #: 1710




                                   1    been denied equal benefits under the law in Ohio. Id. ¶ 36. He also alleges he was discriminated

                                   2    against on the basis of his race, national origin, religion, and disability in Ohio. Id. ¶ 36, 73. Mr.

                                   3    Algusain hired Defendant Buckingham, Doolittle & Burroughs, LLC in Ohio and alleges it

                                   4    committed legal malpractice in Ohio. Id. ¶ 42. Defendants allegedly conspired to illegally deprive

                                   5    Mr. Algusain of business opportunities and spied on him in Ohio. Id. ¶¶ 44-45. Mr. Algusain also

                                   6    alleges his trade secrets were stolen in Ohio. Id. ¶¶ 46, 48. Mr. Algusain alleges he was evicted

                                   7    twice in Ohio, once from a business location and once from a rental house. Id. ¶¶ 52-54, 70, 73.

                                   8    Mr. Algusain alleges that he can no longer work because of his leg injury that occurred at his

                                   9    rental house in Ohio. Id. ¶ 22. All of his allegedly stolen property, including his gun, is in Ohio.

                                  10    Id. ¶ 75.

                                  11            Finally, the Court notes that Mr. Algusain brings four federal claims for actions allegedly

                                  12    occurring in Ohio and state law claims under twelve Ohio state statutes for actions allegedly
Northern District of California
 United States District Court




                                  13    occurring in Ohio, compared to one claim under California state law, which involves emails sent

                                  14    from Ohio-based Defendants. Am. Compl. ¶¶ 106-154. Accordingly, the Court concludes that a

                                  15    substantial part of the events giving rise to these claims, along with a substantial part of the

                                  16    property at issue, are in Ohio, and thus venue is proper in the Northern District of Ohio.

                                  17            Exercising its discretion and finding it to be in the interest of justice pursuant to 28 USC

                                  18    1406(a), the Court will TRANSFER venue to the proper court, the Northern District of Ohio. The

                                  19    Court has considered Plaintiff’s motion to delay this ruling, see ECF 169, and finds it to be

                                  20    without merit and thus the motion to delay ruling is DENIED. The Clerk shall transfer this action

                                  21    and close the case.

                                  22            IT IS SO ORDERED.

                                  23

                                  24    Dated: March 29, 2021

                                  25                                                      ______________________________________
                                                                                          BETH LABSON FREEMAN
                                  26                                                      United States District Judge
                                  27

                                  28
                                                                                           4
